Order entered January 11, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00278-CV

        FRANK RONALD CLARK AND JACQUELINE D. MARTIN, Appellants

                                               V.

                   ALFRED LITCHENBURG, KELLI LITCHENBURG,
                    PAUL SIMON, AND LARRY LINDEN, Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-00983-2016

                                           ORDER
       Before the Court is appellants’ January 10, 2019 unopposed motion for an extension of

time to file their reply briefs to the two separate briefs filed on behalf of appellees. We GRANT

the motion and extend the time to February 7, 2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE